
	
		I
		112th CONGRESS
		1st Session
		H. R. 2884
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Cummings (for
			 himself, Mr. Dicks,
			 Mr. Lynch,
			 Mr. Serrano,
			 Mr. Connolly of Virginia,
			 Ms. Norton, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to extend the
		  deadline for the payment to be made by the United States Postal Service in 2011
		  in connection with the financing of future health benefits for
		  retirees.
	
	
		1.Short titleThis Act may be cited as the
			 USPS Retiree Health Benefits
			 Prepayment Extension Act of 2011.
		2.Extension
			(a)In
			 generalSection
			 8909a(d)(3)(A)(v) of title 5, United States Code, is amended by striking
			 September 30, 2011 and inserting December 31,
			 2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the enactment of section
			 803(a)(1)(B) of the Postal Accountability and Enhancement Act (Public Law
			 109–435; 120 Stat. 3251).
			
